Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 5-9, 11, and 12 have been amended. Claims 2-4 and 13-15 are canceled, claims 16-18 are newly presented and claims 1, 5-12, and 16-18 are currently pending.
Applicant’s arguments, filed 06/17/2022, and in light of Applicant’s amendment to claim 1 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1, 5-12 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious determine reliability of the second light-source estimation result by comparison of the first category of the second light-source estimation result with the estimated light source; determine the second light-source estimation result is unreliable in a case where: the first category into which the second light-source estimation result is currently classified is changed from a second category into which the second light-source estimation result is previously classified, and the estimated light source is different from a light source corresponding to the first category of the second light-source estimation result, wherein the plurality of categories includes the second category; and not update a white balance adjustment value of the image signal based on the determination that the second light-source estimation result is unreliable, in combination with all the limitations recited on claim 1.

Regarding claims 5-12, are allowable because they are dependent on claim 1.

Regarding claim 16, the prior art of record taken alone or in combination, fails to disclose or render obvious the imaging element successively generates the plurality of image signals of each image of a plurality of images including the captured image, the optical sensor unit has a wider view angle than that of the captured image, and the optical sensor unit has spectral sensitivity in a region different from that of the imaging element; and set a white balance adjustment value of the image signal based on a result of the determination of the reliability, in combination with all the limitations recited on claim 16.

Regarding claim 17, the prior art of record taken alone or in combination, fails to disclose or render obvious the optical sensor unit has a wider view angle than that of the captured image, and the optical sensor unit has spectral sensitivity in a region different from that of the imaging element; and set a white balance adjustment value of the image signal based on the first light-source estimation result in a case where the reliability of the second light-source estimation result is not determined, in combination with all the limitations recited on claim 17.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a white balance setting unit configured to set a white balance adjustment value of an image signal of a captured image based on a first light-source estimation result and a second light-source estimation result in a case where a view angle of the captured image is wider than a view angle of a sensor signal, wherein the view angle of the captured image is wider than the view angle of the sensor signal by one of a determined value or more due to optical zooming, in combination with all the limitations recited on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697